 
 
Exhibit 10(a)(iii)

SERVICE AGREEMENT


between


TRANSCONTINENTAL GAS PIPE LINE CORPORATION


and


SOUTH JERSEY RESOURCES GROUP, LLC




Effective:
May 1, 2006





 
 

--------------------------------------------------------------------------------

 



SERVICE AGREEMENT UNDER RATE SCHEDULE WSS-OPEN ACCESS




THIS AGREEMENT entered into this FIRST day of MAY, 2006, by and between
TRANSCONTINENTAL GAS PIPE LINE CORPORATION, a Delaware corporation, hereinafter
referred to as "Seller", first party, and SOUTH JERSEY RESOURCES GROUP, LLC, a
Delaware corporation, hereinafter referred to as "Buyer", second party,


WITNESSETH:


WHEREAS, Seller has made available to Buyer storage capacity from its Washington
Storage Field under Part 284 of the Commission's Regulations; and Buyer desires
to purchase and Seller desires to sell natural gas storage service under
Seller's Rate Schedule WSS-Open Access as set forth herein;


NOW, THEREFORE, Seller and Buyer agree as follows:


ARTICLE I
SERVICE TO BE RENDERED


Subject to the terms and provisions of this agreement and of Seller's Rate
Schedule WSS-Open Access, Seller agrees to inject into storage for Buyer's
account, store and withdraw from storage, quantities of natural gas as follows:


To withdraw from storage up to a maximum quantity on any day of 51,837 dt, which
quantity shall be Buyer's Storage Demand Quantity, or such greater daily
quantity, as applicable from time to time, pursuant to the terms and conditions
of Seller's Rate Schedule WSS-Open Access.


To receive and store up to a total quantity at any one time of 4,406,135 dt,
which quantity shall be Buyer's Storage Capacity Quantity.




ARTICLE II
POINT(S) OF RECEIPT AND DELIVERY


The Point of Receipt for injection of natural gas delivered to Seller by Buyer
and the Point of Delivery for withdrawal of natural gas delivered by Seller to
Buyer under this agreement shall be Seller's Washington Storage Field located at
Seller's Station 54 in St. Landry Parish, Louisiana.  Gas delivered or received
in Seller's pipeline system shall be at the prevailing pressure not to exceed
the maximum allowable operating pressure.



 
 

--------------------------------------------------------------------------------

 



SERVICE AGREEMENT UNDER RATE SCHEDULE WSS-OPEN ACCESS
(Continued)




ARTICLE III
TERM OF AGREEMENT


This agreement shall be effective May 1, 2006 and shall remain in force and
effect until October 31, 2017, and year to year thereafter, subject to
termination by either party upon six (6) months written notice to the other
party.




ARTICLE IV
RATE OF SCHEDULE AND PRICE


Buyer shall pay Seller for natural gas service rendered hereunder in accordance
with Seller's Rate Schedule WSS-Open Access, and the applicable provisions of
the General Terms and Conditions of Seller's FERC Gas Tariff as filed with the
Federal Energy Regulatory Commission, and as the same may be amended or
superseded from time to time. Such Rate Schedule and General Terms and
Conditions are by this reference made a part hereof. In the event Buyer and
Seller mutually agree to a negotiated rate pursuant to the provisions of Section
53 of the General Terms and Conditions and specified term for service hereunder,
provisions governing such negotiated rate (including surcharges) and term shall
be set forth on Exhibit A to the service agreement.




ARTICLE V
MISCELI.ANEOUS


1. The subject headings of the Articles of this agreement are inserted for the
purpose of convenient reference and are not intended to be a part of this
agreement nor to be considered in any interpretation of the same.


2. This agreement supersedes and cancels as of the effective date hereof the
following contracts between the parties hereto:  None.

 
 

--------------------------------------------------------------------------------

 



SERVICE AGREEMENT UNDER RATE SCHEDULE WSS-OPEN ACCESS
(Continued)


3. No waiver by either party of any one or more defaults by the other in the
performance of any provisions of this agreement shall operate or be construed as
a waiver of any future default or defaults, whether of a like or different
character.


4. This agreement shall be interpreted, performed and enforced in accordance
with the laws of the State of Texas.


5. This agreement shall be binding upon, and inure to the benefit of the parties
hereto and their respective successors and assigns.


IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their respective officers or representatives thereunto duly authorized.
 

 
                            TRANSCONTINENTAL GAS PIPE LINE CORPORATION
 
                                            BY /s/ Paul F. Egner, III
                            (Seller)
                        Paul F. Egner, III
                        Director, Customer Services
 

                                            SOUTH JERSEY RESOURCES GROUP, LLC


                                            BY /s/ Ken DePriest
                        (Buyer)
                        Ken DePriest
                        Vice President



 
 

--------------------------------------------------------------------------------

 



SERVICE AGREEMENT UNDER RATE SCHEDULE WSS-OPEN ACCESS
(Continued)




EXHIBIT A






Specification of Negotiated Rate and Term


None



 
 

--------------------------------------------------------------------------------

 
